—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chambers, J.), rendered July 19, 2000, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the second degree, burglary in the second degree, and tampering with physical evidence, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The appellant, Michael Paccione, and his brother, codefendant Anthony Paccione (see People v Paccione, 295 AD2d 450 [decided herewith]), were jointly tried and convicted of robbery and related crimes based upon their participation in an armed robbery at a Brooklyn Costco store.
Contrary to the appellant’s contentions, the trial court properly denied his belated midtrial application to call an expert witness on the matter of eyewitness identification (see People v Lee, 96 NY2d 157). The trial court granted the appellant’s request for an adjournment to allow him to prepare an offer of proof, but he failed to make a persuasive showing that this case was one in which the jurors would have “benefitted [from] the specialized knowledge of an expert witness” (People v Lee, 96 NY2d at 162 [internal quotation marks omitted]; see People v Cronin, 60 NY2d 430, 433).
The appellant’s remaining contentions are without merit. S. Miller, J.P., Schmidt, Adams and Townes, JJ., concur.